MINTON, C.J.,
concurring in result only.
Respectfully, I concur only in the majority’s result. I agree that the trial court abused its discretion in refusing to strike Juror Pacanowski and did not abuse its discretion in retaining Juror Deshazer on the jury. But I disagree with the majority’s conclusion that the trial court should have struck Juror Guelda for cause.
Dr. Griffin, an expert witness on behalf of the defendants, had delivered Juror Gu-elda’s two children. When asked if the fact that Dr. Griffin was testifying for the defendant would sway her opinion, Juror Guelda responded, “No. Not as long as he’s not involved.” The majority finds that the trial court erred in refusing to strike this juror for cause due to the juror’s “special relationship with Dr. Griffin” and her reservations about remaining unbiased.
This Court has explicitly denounced any presumption of a special relationship between a woman and her obstetrician in the context of a motion to strike a juror for cause. “No court should speculate so as to presume a special bond between a woman and her obstetrician. Similar and equally unwarranted presumptions could be made about psychiatrists, psychologists, clergy[,] and other counsel-type relationships.”1
Moreover, I disagree with the majority’s interpretation of Juror Guelda’s statements as unequivocally indicating her reservations and reluctance about Dr. Griffin’s involvement. Rather, it seems clear that Juror Guelda would not be swayed by Dr. Griffin’s participation in the case as long as he was not a party. So I would find that the trial court did not abuse its discretion in denying the Grubbs’ motion to strike Juror Guelda for cause.
I also write separately to express my concern about counsel’s failure adequately to develop the record to support its motions to strike the three jurors for cause. When examining the potential bias of each juror at issue here, counsel intentionally stopped one or two questions shy of establishing, with certainty, whether the jurors could render a fair and impartial verdict.
*489I agree with the majority that the record here contains insufficient evidence regarding the nature of Juror Deshazer’s professional relationship with Norton. Counsel failed to establish any facts that would have led to a presumption of bias. Accordingly, the trial court did not err in refusing to strike the juror for cause.
A scant record also exists regarding Juror Paeanowski, whose son was a manager at Norton. Paeanowski stated only that “if it was a close call,” he would probably “have problems with it.” We are left to speculate whether Pacanowski’s bias would be, in fact, in favor of Norton, as the Grubbs contend. I can easily imagine any number of scenarios in which his son’s employment at Norton would actually bias him against the company. Still, I am constrained to agree with the majority that the trial court’s refusal to strike Paeanow-ski for cause was error. The juror’s indication that he could not remain impartial required him to be struck from the jury, regardless of which party the juror would have favored. But I am bothered by counsel’s failure to explore Pacanowski’s initial statement indicating bias.
The parties are obligated fully to develop the record as to a juror’s ability to conform his or her views to the requirements of the law. Where an insufficient record exists, appellate courts should not interfere with the trial court’s discretion. In this case, the record is sufficient, albeit barely sufficient, to require the conclusion that Juror Paeanowski did not have the requisite impartiality.
ABRAMSON and KELLER, JJ., join.

. Altman v. Allen, 850 S.W.2d 44, 46 (Ky.1992) (holding that no presumption of bias exists in a medical malpractice action where juror was former patient of defendant-doctor).